DETAILED ACTION
This action is in response to communications filed 8/31/2020:
Claims 1-13 and 15-21 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
“rending” should be “rendering”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, it recites “the first further interaction” and “the second further interaction” without proper antecedent basis. The Examiner does note that the parent claim recites “respective further interaction” and “one or more further audio objects.” However, clarification is requested and appropriate amendment is recommended.
Regarding claim 17, it recites “the first further interaction” and “the first further audio object” without proper antecedent basis. The Examiner does note that the claim recites “respective further interaction” and “one or more further audio objects.” However, clarification is requested and appropriate amendment is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-8, 10-11, 13, 15-17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunko (US20090262946).
Regarding claim 1, Dunko teaches a method for rendering a spatial audio signal that represents a sound field in a selectable viewpoint audio environment that includes one or more audio objects (abstract, method of providing enhanced audio in an environment with one or more audio objects), wherein each audio object is associated with respective audio content and a respective position in the audio environment (Fig. 3, each audio object has respective content and position in said environment), the method comprising:
receiving an indication of a selected listening position and orientation in the audio environment (Fig. 3, ¶30, user’s position and orientation is detected with respect to the audio object);
detecting an interaction concerning a first audio object on basis of one or more predefined interaction criteria (Fig. 3, ¶31, as the user moves about in the environment, spatialized audio is generated; wherein said spatialized audio is based on a position and orientation parameter between a user and audio object);
modifying, in response to said detected interaction, the first audio object and one or more further audio objects linked thereto (¶31, as the user moves about in the environment, spatialized audio is generated based on a position and orientation parameter between a user and different audio objects); and
deriving the spatial audio signal that includes at least
audio content associated with the modified first audio object in a first spatial position of the sound field that corresponds to its position in the audio environment in relation to said selected listening position and orientation (¶31-32, audio content is generated and modified with respect to the user’s position and orientation and the audio objects’), and

Regarding claim 2, Dunko teaches wherein said detecting comprises detecting an interaction between the first audio object and said one or more further audio objects (¶31-32, user’s movement within the environment affects all audio objects and the audio generated reflects this modification with respect to the user’s position and orientation and the audio objects’).
Regarding claim 3, Dunko teaches wherein said detecting comprises detecting an interaction between the first audio object and said selected listening position and orientation (¶31-32, audio content is generated and modified with respect to the user’s position and orientation and the audio objects’).
Regarding claim 4, Dunko teaches wherein detecting an interaction between the first audio object and the selected position and orientation comprises applying one of the following interaction criteria:
detecting the distance between the selected position and the position of the first audio object to be below a predefined threshold distance;
detecting the distance between the selected position and the position of the first audio object to be below a predefined threshold distance and detecting the selected orientation to be towards the position of the first audio object;
detecting the distance between the selected position and the position of a further audio object connected to the first audio object to be below the predefined threshold distance;
detecting the distance between the selected position and the position of a further audio object connected to the first audio object to be below the predefined threshold distance; and

Regarding claim 5, Dunko teaches wherein an audio object is associated with respective metadata that includes a content part and a format part, wherein the content part comprises the audio content and the format part comprises one or more rendering parameters that define desired rending of the audio content in dependence of the position of the audio object in the audio environment in relation to said selected listening position and orientation (¶18, 31-32, the audio content is modified according to the user’s position and orientation with respect to the audio objects’).
Regarding claim 6, Dunko teaches wherein said modifying comprises:
identifying a first modification to be applied to the first audio object in response to said detected interaction and applying the first modification to the first audio object;
identifying one or more further audio objects to be modified, identifying one or more further modifications to be applied to the respective further audio objects in response to said detected interaction; and
applying the one or more further modifications to the respective further audio objects (¶31-32, plurality of audio objects are modified with respect to the user’s position and orientation to said plurality of audio objects).
Regarding claim 7, Dunko teaches wherein each of said first and the one or more further modifications comprises one of the following:
activating the respective one of the first audio object and the one or more further audio objects;

changing the relative amplitude of the audio content originating from respective one of the first audio object and the one or more further audio objects; and
changing position of the respective one of the first audio object and the one or more audio objects in the audio environment (¶31-32, audio object’s volume and localization is changed based on a user’s position and orientation).
Regarding claim 8, Dunko teaches wherein the first audio object is associated with first interaction metadata and where the one or more further audio objects are associated with respective further interaction metadata, wherein the first interaction metadata comprises a definition of said one more predefined interaction criteria, a definition of a first modification to be applied to the first audio object and an identification of a first further audio object, and
the first further interaction metadata comprises a definition of a first further modification to be applied to the first further audio object (¶18, 31-32, each audio object interacts with the user based on a position and orientation parameter; these parameters are modified as the user moves about in the environment causing a modification in the audio objects’ output).
Regarding claim 10, Dunko teaches wherein
the first further interaction metadata comprises an identification of a second further audio object, and
the second further interaction metadata comprises a definition of a second further modification to be applied to the second further audio object (¶31-32, as the user moves about in the environment, various audio objects are modified to be louder [as the user gets closer to said object] or softer [as the 
Regarding claim 11, Dunko teaches wherein the first audio object is associated with first interaction metadata and wherein the first interaction metadata comprises
a definition of said one more predefined interaction criteria, a definition of a first modification to be applied to the first audio object, respective identifications of the one or more further audio objects, and respective definitions of one or more further modifications to be applied to the respective one or more further audio objects (¶31-32, as the user moves about in the environment, a user’s proximity with various audio objects are changed and the objects are modified to be louder [as the user gets closer to said object] or softer [as the user gets further away from said object]; additional audio objects are “identified” [and can be heard by the user] as the user moves about in the environment).
Regarding claim 13, Dunko teaches wherein receiving the indication of the selected listening position and orientation comprises receiving user input that defines one or more of the following:
a selected position in the audio environment,
a change to the current position in the audio environment,
a selected orientation in the audio environment with respect to one or more predefined reference directions; and
a change to the current orientation in the audio environment with respect to one or more predefined reference directions (¶31-32, user input being movement about in said environment; as the user moves about in said environment, position and orientation is changed).
Regarding claim 15, it is rejected similarly as claim 1. The apparatus can be found in Dunko (¶11-12, system).
Regarding claim 16, it is rejected similarly as claim 6. The apparatus can be found in Dunko (¶11-12, system).
Regarding claim 17, it is rejected similarly as claim 8. The apparatus can be found in Dunko (¶11-12, system).
Regarding claim 19, it is rejected similarly as claim 11. The apparatus can be found in Dunko (¶11-12, system).
Regarding claim 21, it is rejected similarly as claim 1. The apparatus can be found in Dunko (¶11-12, system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunko (US20090262946) in view of Huang (US20180246698).
Regarding claim 9, Dunko fails to explicitly teach wherein the audio environment includes an audio control object that is associated with control metadata, wherein the first audio object is associated with first interaction metadata and where the one or more further audio objects are associated with respective further interaction metadata, wherein
the control metadata comprises a definition of said one more predefined interaction criteria and an identification of the first audio object,
the first interaction metadata comprises a definition of a first modification to be applied to the first audio object and an identification of a first further audio object, and

Huang teaches wherein the audio environment includes an audio control object that is associated with control metadata, wherein the first audio object is associated with first interaction metadata and where the one or more further audio objects are associated with respective further interaction metadata (¶116-119, during recording, the audio objects and metadata (e.g., the volume and absolute position and orientation of these virtual objects in the 3D scene, as well as space acoustics surrounding each virtual object, including any virtual or real objects in the vicinity of the virtual source, room dimensions, wall/floor materials, etc.) may be stored for future playback), wherein
the control metadata comprises a definition of said one more predefined interaction criteria and an identification of the first audio object,
the first interaction metadata comprises a definition of a first modification to be applied to the first audio object and an identification of a first further audio object, and
the first further interaction metadata comprises a definition of a first further modification to be applied to the first further audio object (Fig. 16a-16b, ¶116-119, each audio object and associated metadata are recorded can be played back using a user’s position and orientation for enhanced augmented reality [i.e. the playback is enhanced with respect to the user’s current position and orientation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system providing augmented reality enhanced audio (as taught by Dunko) such that the associated audio objects and its metadata can be applied to different environments (as taught by Huang). The rationale to do so is to provide immersive AR regardless of the environment (Huang, ¶116-117).
Regarding claim 12, Dunko in view of Huang teaches wherein the audio environment includes an audio control object that is associated with control metadata and wherein the first audio object is associated with first interaction metadata and wherein the control interaction metadata comprises
a definition of said one more predefined interaction criteria, a definition of a first modification to be applied to the first audio object, respective identifications of the one or more further audio objects, and respective definitions of one or more further modifications to be applied to the respective one or more further audio objects (Huang, ¶116-119, the recorded audio objects and associated metadata can be played back in new environments such that the audio objects and associated metadata are modified accordingly for said new environment [see Fig. 16b]; further, the audio objects are also modified with respect to the user’s position and orientation within the environment).
Regarding claim 18, it is rejected similarly as claim 9. The apparatus can be found in Dunko (¶11-12, system).
Regarding claim 20, it is rejected similarly as claim 12. The apparatus can be found in Dunko (¶11-12, system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QIN ZHU/Primary Examiner, Art Unit 2651